Britt, J.
Defendant’s appeal to this Court is premature and, ex mero motu, is dismissed on authority of Morris v. Cleve, 194 N.C. 202, 139 S.E. 230, where on almost identical procedural facts the Supreme Court held: “The appeal must be dismissed as premature, since the proper procedure was to note an exception and appeal from the final judgment, if adverse to the defendants. [Citations].”
Defendant’s demurrer ore terms filed in this Court is dismissed without prejudice to the defendant.
Appeal dismissed.
Brocic and ParKer, JJ., concur.